DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowability is in response to the Amendment filed May 18, 2022 and the Examiner-Initiated Interview as described in the Interview Summary accompanying this notice.

Response to Arguments
Starting at the bottom half of the first page of the REMARKS/ARGUMENT section, Applicant argues the prior art of record does not teach nor suggest the method of Claim 10 as amended, specifying the distance measuring device is dislocated from the vicinity of the gap between the first and second tool components to protect it from heat and vibration generated during operation of the extrusion machine.  Examiner finds this argument persuasive.  However, the language used by Applicant to amend the limitation into Claim 10 is indefinite in that the term “vicinity” is a relative term not defined by the claim, a standard is not provided in the specification for determining the extent of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner initiated a telephone interview to propose an Examiner’s Amendment which incorporates the argued limitation into Claim 10 in a definite manner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Dorchak on June 7, 2022.
The application has been amended as follows:
The claims are amended as follows:
Claims 1-9 (Canceled)
Claim 10 (Currently Amended): A method for regulating the distance between two tool components of an extrusion machine (1) for the continuous manufacture of profiles (2) from a moldable extrusion material (3), comprising the following steps:
-	determining or defining a first distance value between a first tool component and a distance measuring device (37), wherein the distance measuring device (37) or the first distance value serves as a reference for temperature-related length changes of the first tool component,
-	and storing the first distance value in a control and/or regulating device (36);
-	approaching and feeding a second tool component to the stationary first tool component until the second tool component abuts against the first tool component,
-	and displacing the second tool component, which abuts against the first tool component, by an initial adjustment travel stored in the control and/or regulating device (36) and, thereby forming a gap between the first tool component and the second tool component with a base gap width;
-	initially operating the extrusion machine (1) and thereby feeding the extrusion material (3) into the extrusion machine (1) to the first tool component and molding the extrusion material (3) into the profile (2);
-	determining further distance values between the first tool component and the distance measuring device (37) during the molding operation of the extrusion machine (1),
-	calculating a distance difference value from the first distance value minus one of the further distance values, wherein the distance difference corresponds to a temperature-related thermal expansion of the first tool component,
-	calculating an actual value of a gap width between the first tool component and the second tool component by subtracting the actual value of the distance difference value from the value of the base gap width,
-	determining, whether the actual value of the gap width is within a range of values stored in the control and/or regulating device with a lower target value of the gap width and an upper target value of the gap width, and
-	adjusting the actual value of the gap width by displacing the second tool component away from the first tool component if the gap width falls below the lower target value or displacing the second tool component towards the first tool component if the gap width exceeds the upper target value;
wherein the extrusion machine comprises a main frame (5);
wherein a tool holding device (6) is pivotally supported about a pivot axis (7) and held on the main frame (5) so that the tool holding device is pivotable between a working position and a release position;
wherein the distance measuring device (37) is stationary to at a fixed distance from an axis about which moves;

wherein a barrier-free and straight measuring path is formed between the distance measuring device (37) and the first tool component; and
wherein a length of the barrier-free and straight measuring path between the distance measuring device (37) and the first tool component is a multiple of the base gap width.
Claim 11 (Previously Presented): The method according to claim 10, wherein the determination of the first distance value is carried out at an initial temperature of the first tool component in a temperature range between 100C and 40C.
Claim 12 (Previously Presented): The method according to claim 10, wherein the first tool component is formed by a friction wheel (4) of the extrusion machine (1) coupled with the main frame (5) and rotatable about a drive axis (8) relative to the main frame.
Claim 13 (Previously Presented): The method according to claim 10, wherein the second tool component is formed by a tool unit (12), which is accommodated in the tool holding device (6) and held in position in the tool holding device (6), with at least one stripping element (31) facing the first tool component.
Claim 14 (Previously Presented): The method according to claim 13, wherein the tool units (12) are each formed with an identical longitudinal extension to one another in their longitudinal extension starting from the stripping element (31) up to a tool end surface (38) arranged at a distance therefrom, as viewed in the pass-through direction of the profile (2) to be manufactured.
Claim 15 (Canceled).
Claim 16 (Previously Presented): The method according to claim 13, wherein, when the second tool component is in abutment position with the first tool component, a basic angular position of the tool holding device (6) with respect to the main frame (5) is determined and stored in the control and/or regulating device (36).
Claim 17 (Previously Presented): The method according to claim 16, wherein after the second tool component has been displaced from the first tool component, a target angular position is determined and stored in the control and/or regulating device (36).
Claim 18 (Previously Presented): The method according to claim 16, wherein, after a tool change of the second tool component has been carried out, and when the first tool component has come to a standstill, the tool holding device (6) together with the second tool component is pivoted from its release position in the direction towards the working position until a target angular position between the tool holding device (6) and the main frame (5) is reached and thereby the second tool component is brought into abutment with the first tool component.
Claim 19 (Previously Presented): The method according to claim 18, wherein when the second tool component is in abutment against the first tool component, a fault handling routine is started by the control and regulating device (36) even before the target angular position between the tool holding device (6) and the main frame (5) is reached.
Claim 20 (Previously Presented): The method according to claim 10, wherein the second tool component is formed by a scraping device (40) with a scraping element (41).
Claim 21 (Previously Presented): The method according to claim 20, wherein the scraping element (41) is applied to the first tool component when approaching and feeding in the direction towards the first tool component.
Claims 22-36 (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach nor suggest the method of regulating an extrusion machine as claimed in Claim 10 as amended in the Examiner’s Amendment above.  Neither U.S. Patent No. 6,871,522 to Maddock et al. (hereinafter MADDOCK) nor W.I.P.O. Publication No. WO 2015/070274 A2 by Vielhaber (hereinafter VIELHABER) disclose nor teach fixing the distance measuring device to the main frame of the machine at a fixed distance from an axis about which the first tool component moves in addition to all of the other claim limitations of Claim 10.  The distance measuring devices used in both MADDOCK and VIELHABER are movable with respect to the machine frame and axis about which the first tool component moves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725